VANCE, Commissioner.
The appellants David Thomas and Randall Thomas appeal from an order of the Madison Circuit Court denying their motion to vacate a judgment under which they were sentenced to confinement for a Period of ten years. RCr 11.42. Each of the appellants was represented by counsel and entered a plea of guilty to the charge.
The petition to vacate judgment alleged that appellants were not given appropriate warning of their constitutional rights at the time of arrest and that the procedure used for their identification in a lineup violated their rights. It also alleged that they did not have effective assistance of counsel without stating in any specific way how counsel was ineffective.
We have repeatedly held that an allegation of ineffective assistance of counsel does not state grounds for relief unless the petition alleges sufficient facts to show that the representation of counsel was inadequate. Brooks v. Commonwealth, Ky., 447 S.W.2d 614 (1969).
Pretrial irregularities such as failure to give Miranda warnings or improper lineup identification cannot be raised after voluntarily entering a plea of guilty. Quarles v. Commonwealth, Ky., 456 S.W.2d 693 (1970).
The appellants have not alleged sufficient grounds to entitle them to relief and their petition is without merit.
The judgment is affirmed.
All concur.